                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


DERON DARNELL LOVE,

             Plaintiff,

      v.                                            Case No. 19-CV-1511

CHRYSTAL MELI and
CHERYL JEANPIERRE,

             Defendants.


                DECISION AND ORDER ON DEFENDANTS’
              MOTIONS FOR PARTIAL SUMMARY JUDGMENT


      Plaintiff Deron Darnell Love, a prisoner at Waupun Correctional Institution

who is representing himself, is proceeding on deliberate indifference and retaliation

claims against defendants Chrystal Meli (previously Marchant) and Cheryl

Jeanpierre. (ECF No. 19.) On September 10, 2020, Meli moved for partial summary

judgment on the ground that Love failed to exhaust the available administrative

remedies on all but one of his claims against her. (ECF No. 45.) On November 9, 2020,

Jeanpierre moved for summary judgment on the same ground. (ECF No. 57.) For the

reasons explained below, I will grant defendants’ motions for partial summary

judgment.

                                      FACTS

      On January 9, 2020, I allowed Love to proceed on Eighth Amendment claims

against Meli and Jeanpierre based on his allegations that they were deliberately
indifferent to his serious medical needs when: (1) they left a contact lens in his eye

for more than four months; (2) they ignored his complaints of severe left arm pain

and numbness for more than eight months; and (3) they refused to provide him

treatment after he tried to commit suicide by swallowing pills and was in pain and

coughing up blood for more than a week. (ECF No. 19 at 3-4.) Love was also allowed

to proceed on additional deliberate indifference claims against Meli based on his

allegations that she improperly terminated his single-cell restriction and ignored his

threats of suicide. (Id.) Finally, Love was allowed to proceed on First Amendment

claims against the defendants based on his allegations that they retaliated against

him in various ways in response to him filing inmate complaints about their alleged

deliberate indifference. (Id.)

      According to the defendants, Love’s Inmate Complaint History Report shows

that he submitted and appealed many grievances while at Waupun; however, only a

handful of inmate complaints are potentially relevant to the allegations at issue in

this case. (ECF No. 47 at ¶¶ 4-5; ECF No. 61 at ¶¶ 12-13.) I will briefly summarize

the relevant inmate complaints.

      1. Single-Cell Restriction

      In WCI-2017-8367, Love complained that Meli removed his single-cell

restriction, but he did not mention anything related to her retaliating against him.

(ECF No. 47 at ¶¶ 6-7.) Love fully exhausted this inmate complaint. (Id. at ¶¶ 8-11.)

      In the second inmate complaint on this topic, WCI-2017-10305, Love again

complained about the cancelation of his single-cell restriction without mention of

                                          2
retaliation. (Id. at ¶ 12.) The inmate complaint was rejected as untimely, a decision

that was affirmed by the reviewing authority. (Id. at ¶ 13.)

      Love mentioned Meli and Jeanpierre retaliating against him in his appeal of

inmate complaint WCI-2018-13010 (which had to do with a single-cell restriction),

but the rules do not allow new issues to be raised on appeal. (ECF No. 47 at ¶ 29.)

Further, in his amended complaint, Love identifies the timeframe for his retaliation

claim as February 2017, and he did not submit his appeal for WCI-2018-13010 until

July 2018. (Id. at ¶ 30.)

      2. Eye Issues

      In inmate complaint WCI-2017-17975, Love complained that health services

staff were refusing to help him remove a contact lens that had been stuck in his eye

for nearly two months. (ECF No. 47 at ¶ 14; ECF No. 61 at ¶ 16.) The inmate

complaint did not mention retaliation and was submitted nearly ten months before

Jeanpierre began working at Waupun. (ECF No. 47 at ¶ 14; ECF No. 61 at ¶¶ 16-18.)

The inmate complaint was dismissed, and Love did not appeal the dismissal. (ECF

No. 47 at ¶¶ 15-16; ECF No. 61 at ¶¶ 19-20.)

      In inmate complaint WCI-2018-19724, Love complained that Jeanpierre was

retaliating against him by refusing to order a new contact lens. (ECF No. 61 at ¶ 22.)

The inmate complaint does not mention anything about her refusing to remove a

contact lens from his eye. (Id. at ¶ 23.) The inmate complaint was dismissed, and

Love did not appeal the dismissal. (Id. at ¶ 25.)

      In inmate complaints WCI-2018-20745 and WCI-2018-22953, Love complained

                                           3
about needing treatment for his eye; there was no mention of retaliation in either

complaint. (Id. at ¶¶ 26-27, 30-31.) Both inmate complaints were dismissed, and Love

did not appeal either one. (Id. at ¶ 29; 33.)

      3. Nerve Pain

      In inmate complaint WCI-2017-32823, Love complained that health services

staff were not properly treating his nerve pain. (ECF No. 47 at ¶ 18; ECF No. 61 at ¶

34.) He filed the inmate complaint five months before Jeanpierre began working at

Waupun. (ECF No. 61 at ¶ 36.) The inmate complaint was dismissed. (ECF No. 47 at

¶ 19; ECF No. 61 at ¶ 37.) Love appealed the dismissal, but the appeal was dismissed

because it was untimely and Love failed to show good cause for its lateness. (ECF No.

47 at ¶¶ 20-21; ECF No. 61 at ¶¶ 38-38.)

      In inmate complaint WCI-2018-8554, Love complained that Meli and other

health services staff ignored his complaints about left arm pain and vomiting. (ECF

No. 47 at ¶ 23; ECF No. 61 at ¶ 40.) He filed the inmate complaint weeks before

Jeanpierre began working at Waupun. (ECF No. 61 at ¶ 42.) The inmate complaint

was rejected after Love failed to cure deficiencies identified by the institution

complaint examiner. (ECF No. 47 at ¶¶ 24-25; ECF No. 61 at ¶¶ 43-44.) Love did not

appeal the rejection. (ECF No. 47 at ¶ 26; ECF No. 61 at ¶ 45.)

      In inmate complaint WCI-2019-3424, Love complained that health services

staff refused to give him a shot to ease his nerve pain. (ECF No. 47 at ¶ 31; ECF No.

61 at ¶ 46.) There is no mention of retaliation. (Id.) The inmate complaint was

dismissed, and Love did not appeal the dismissal. (ECF No. 47 at ¶¶ 32-33; ECF No.

                                            4
61 at ¶¶ 47-48.)

      4. Self-Harm

      Love did not submit any inmate complaints related to his self-harm claims

against the defendants. (ECF No. 47 at ¶ 35; ECF No. 61 at ¶¶ 49-50.)

                       SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate when the moving party shows that there is

no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment,

the court must view the evidence and draw all reasonable inferences in the light most

favorable to the non-moving party. Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd., 845 F.3d

807, 812 (7th Cir. 2017)). In response to a properly supported motion for summary

judgment, the party opposing the motion must “submit evidentiary materials that set

forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil

Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must

do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. Summary judgment is properly entered against a party “who fails to make

a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co.,

885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).



                                            5
                                     ANALYSIS

      The Prison Litigation Reform Act (PLRA) applies to this case because Love was

incarcerated when he filed his complaint. Under the PLRA, “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). It has long been held that the exhaustion of administrative remedies must

be done “properly” because “no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo,

548 U.S. 81, 90-91 (2006). To properly exhaust administrative remedies, prisoners

must file their inmate complaints and appeals in the place, at the time, and in the

manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      Wisconsin’s administrative procedures for inmate complaints are outlined in

Wis. Admin. Code ch. DOC 310. Because Love submitted inmate complaints between

2017 and 2019, his complaints are governed by two versions of the Code. Inmate

complaints submitted before April 1, 2018, are governed by Wis. Admin. Code ch.

DOC 310 (Dec. 2014), and inmate complaints submitted after April 1, 2018, are

governed by Wis. Admin. Code ch. DOC 310 (March 2018). There are non-substantive

differences between the two versions of the Code, but the differences do not impact

the court’s analysis. Under both versions, after an inmate complaint is submitted, the

institution examiner should either reject the inmate complaint for specified reasons

                                           6
or send a recommendation to the appropriate reviewing authority. Wis. Admin. Code

§§ DOC 310.11(4), (5) (2014); Wis. Admin Code §§ DOC 310.10(6), (10) (2018).

      If the institution complaint examiner rejects the complaint, the inmate “may

appeal” within 10 days to the “appropriate reviewing authority.” Wis. Admin. Code §

DOC 310.11(6) (2014); Wis. Admin. Code § DOC 310.10(10) (2018). If the institution

complaint examiner accepts the inmate complaint and recommends dismissal and the

reviewing authority then dismisses the inmate complaint, the inmate “may appeal”

to the corrections complaint examiner within a certain timeframe. Wis. Admin. Code

§ DOC 310.13(1) (2014); Wis. Admin. Code § DOC 310.12(1) (2018).

      Meli asserts that Love failed to exhaust all but one of the claims that he was

allowed to proceed on against her, and Jeanpierre asserts that Love failed to exhaust

all of the claims he was allowed to proceed on against her. The defendants explain

that, while Love did file some inmate complaints raising various issues relevant to

some of his claims, he did not properly raise the issue of retaliation in his inmate

complaints and he failed to appeal any decision he received at the institution level to

the corrections complaint examiner within the required timeframe.

      Love does not dispute the defendants’ assertions. Instead, consistent with their

assertions, he provides evidence showing that he filed inmate complaints only at the

institution level. (ECF Nos. 67, 68.) He offers no evidence supporting a conclusion

that he appealed any decision to the corrections complaint examiner within the

required time as required by the administrative rules. As such, Love failed to



                                          7
complete each step in the exhaustion process as set forth in the Wisconsin

Administrative Code.

      Despite evidence showing that Love frequently filed inmate complaints (see

ECF No. 48-1), Love asserts that, on September 4, 2018, he filed an inmate complaint

against an institution complaint examiner for rejecting “numerous of [his] complaints

against Waupun medical staff.” (ECF No. 67 at 5.) Although not entirely clear, it

appears that Love is suggesting that the institution complaint examiner’s actions

rendered the administrative remedies unavailable. Such an argument fails. The

Court of Appeals for the Seventh Circuit has said many times that “summary

judgment is the put up or shut up moment in a lawsuit, when a party must show

what evidence it has that would convince a trier of fact to accept its version of events.”

Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901 (7th Cir. 2003) (quoting

Schacht v. Wisconsin Dep’t of Corr., 175 F.3d 497, 504 (7th Cir. 1999)). “Conclusory

allegations will not defeat a motion for summary judgment.” Martin v. Noble County

Sheriff’s Dep’t, No. 18-cv-121, 2021 WL 26310, at *17 (N.D. Ind. Jan. 4, 2021)

(citations omitted). Further, Federal Rule of Civil Procedure 56 “demands something

more than the bald assertion of the general truth of a particular matter, rather it

requires affidavits that cite specific concrete facts establishing the existence of the

truth of the matter asserted.” Drake v. Minnesota Mining & Manufacturing Co., 134

F.3d 878, 887 (7th Cir. 1998).

      Love’s suggestion that an institution complaint examiner’s actions made the

administrative remedies unavailable to him is insufficient to defeat the defendants’

                                            8
summary judgment motions. Love has not set forth specific facts such as when he

tried to file the inmate complaints, what the inmate complaints were about, or what

reason the institution complaint examiner gave for rejecting his inmate complaints.

In short, Love’s conclusory and undeveloped allegations are not enough to rebut the

defendants’ evidence establishing that he failed to exhaust the available

administrative remedies on all but one of his claims. Accordingly, I will grant the

defendants’ summary judgment motions.

      The only surviving claim is that Meli acted with deliberate indifference when

she allegedly terminated Love’s single-cell restriction in February 2017. On

September 11, 2020, the court stayed the case deadlines pending resolution of Meli’s

motion on the issue of exhaustion. Now that the defendants’ motions are resolved, the

court will set a discovery deadline of June 25, 2021, and a dispositive motion deadline

of July 26, 2021, on Love’s surviving claim.

      Finally, on April 21, 2021, Love filed a motion for a jury trial, asking the court

to set a trial date. (ECF No. 72.) The court will deny Love’s motion as premature. The

court will confer with the parties about a trial date if Love’s claim survives summary

judgment on the merits.

      IT IS THEREFORE ORDERED that defendant Cheryl Jeanpierre’s

summary judgment motion on the ground that Love failed to exhaust the available

administrative remedies (ECF No. 57) is GRANTED and Love’s claims against

Jeanpierre are DISMISSED without prejudice.

      IT IS FURTHER ORDERED that defendant Chrystal Meli’s summary

                                          9
judgment motion on the ground that Love failed to exhaust the available

administrative remedies on all but one of his claims against her (ECF No. 45) is

GRANTED. All of Love’s claims against Meli except his Eighth Amendment claim

that she demonstrated deliberate indifference when she allegedly terminated his

single-cell restriction in February 2017 are DISMISSED without prejudice.

      IT IS FURTHER ORDERED that, as to Love’s surviving claim, the parties

must complete discovery by June 25, 2021. If the parties wish to file summary

judgment on the merits of Love’s surviving claim, they must do so by July 26, 2021.

      IT IS FURTHER ORDERED that Love’s motion for a jury trial (Dkt. No. 72)

is DENIED as premature.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2021.

                                             BY THE COURT:


                                             Nancy Joseph
                                             ___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _____ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ __




                                             United States Magistrate Judge




                                        10
